In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 19-2176 & 19-2177
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

MARVIN JONES and
ANGELA WANSLEY,
                                             Defendants-Appellants.
                    ____________________

        Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 16-cr-00588 — Robert W. Gettleman, Judge.
                    ____________________

    ARGUED OCTOBER 2, 2020 — DECIDED MARCH 31, 2021
                ____________________

   Before RIPPLE, KANNE, and HAMILTON, Circuit Judges.
   RIPPLE, Circuit Judge. Defendants Marvin Jones and Ange-
la Wansley both worked for the United States Postal Service.
Over a few months in 2016, they participated in a conspiracy
to ship marijuana from California to Illinois through the
United States Mail. Mr. Jones provided coconspirators with
addresses in his postal area. The coconspirators then mailed
the illicit packages to those addresses. Mr. Jones and
2                                      Nos. 19-2176 & 19-2177

Ms. Wansley, using their roles in the Postal Service, inter-
cepted the packages and handed them off to other members
of the conspiracy. For their part in the operation, both
Mr. Jones and Ms. Wansley took cash bribes.
    The scheme ended when federal officers arrested
Mr. Jones, Ms. Wansley, and several of their coconspirators.
The Government tried Mr. Jones and Ms. Wansley together,
and a jury convicted them of conspiracy, bribery, and ob-
struction of correspondence. They now contend that the
Government presented evidence insufficient to sustain their
convictions. After a full review of the trial record, we cannot
accept this submission and therefore affirm their convictions
on all counts.
                               I
                      BACKGROUND
   Mr. Jones and Ms. Wansley worked at the United States
Post Office in Tinley Park, Illinois, and its branch in Country
Club Hills, Illinois. Mr. Jones was the acting customer ser-
vice supervisor and Ms. Wansley was a sales and service as-
sociate.
   From April 2016 to September 2016, Mr. Jones and
Ms. Wansley, in concert with Jayson Smith and other cocon-
spirators, arranged and executed a scheme to ship packages
containing marijuana and marijuana derivatives through the
mail. The scheme typically worked like this: Smith informed
Mr. Jones that Smith’s supplier, who was in California, was
ready to ship a package containing marijuana. Mr. Jones
provided Smith with an address to which the package could
be sent, usually the address of someone with a hold on their
mail or an empty P.O. box. Smith then had his supplier ship
Nos. 19-2176 & 19-2177                                      3

the package to the address and gave the tracking infor-
mation to Mr. Jones. When the package arrived at the post
office in Illinois, Mr. Jones intercepted the package and gave
it to Smith or one of Smith’s confederates. In some instances,
Mr. Jones had Ms. Wansley intercept the package. Smith
paid Mr. Jones to provide him with the intercepted packag-
es. Mr. Jones paid Ms. Wansley when she participated.
    Federal law enforcement caught on to the scheme, and
postal inspectors arrested Mr. Jones and Ms. Wansley. A
federal grand jury returned a second superseding indict-
ment, the applicable indictment for our purposes. It charged
Mr. Jones with bribery (Count One), in violation of 18 U.S.C.
§ 201(b)(2)(C); conspiracy to commit obstruction of corre-
spondence and theft of mail (Count Two), in violation of 18
U.S.C. § 371; obstruction of correspondence (Counts Three
through Five), in violation of 18 U.S.C. § 1702; and theft of
mail (Counts Six and Seven), in violation of 18 U.S.C. § 1708.
Ms. Wansley also was charged in Counts One, Two, Three,
Five, and Six. Before trial, the Government dismissed the
mail theft charges.
    At trial, the Government presented evidence that
Mr. Jones and Ms. Wansley had accepted payments to inter-
cept nineteen packages. In the spring of 2016, federal agents
began investigating Smith. They conducted trash pulls at
Smith’s home that uncovered three packages. Later, agents
intercepted a fourth package that contained marijuana.
These discoveries led postal inspectors to begin surveilling
the Tinley Park post office. On June 25, 2016, the federal
agents watched Mr. Jones improperly scan three packages as
delivered.
4                                      Nos. 19-2176 & 19-2177

    Three days later, Smith texted Mr. Jones, asking for ad-
dresses to which he could send the illicit packages. Mr. Jones
sent Smith a list of four addresses, all belonging to residents
with vacation holds on their mail. Smith shipped two pack-
ages to those addresses. On July 1, postal inspectors ob-
served Mr. Jones remove one of the packages from the unde-
livered mail and improperly scan it; Ms. Wansley removed
the other package. Later, agents observed Mr. Jones hand off
the packages to Smith’s associate, Courtney Poindexter.
    On July 14, federal agents again observed Mr. Jones col-
lect several packages from the post office and give them to
another of Smith’s associates. Ahead of the handoff,
Mr. Jones texted Smith that another delivery would require
Ms. Wansley’s assistance. Mr. Jones also texted that he
wanted to handle personally as many packages as possible
to avoid paying Ms. Wansley. Smith responded: “Go head
[sic] pay her,” and Jones replied, “Ok.” 1 As with the previ-
ous deliveries, Mr. Jones texted Smith a list of addresses to
use for the shipments, again using Postal Service customers
who had vacation holds on their mail.
    A few days after that exchange, on July 18, Mr. Jones
again supplied Smith with addresses, and Smith arranged
for three more packages to be shipped from California.
Smith texted Mr. Jones when he believed one of the packag-
es had reached Chicago. Mr. Jones responded, “I’m on it,” to
confirm he would collect them and told Smith where to meet




1 Tr. at 97.
Nos. 19-2176 & 19-2177                                     5

for the exchange. 2 Jones also texted Smith that he had “paid
Angela,” referring to Ms. Wansley. 3
    Around the same time, unbeknownst to the conspirators,
postal inspectors had intercepted several packages that they
believed were linked to Smith and determined that each
package contained marijuana or marijuana-laced products.
The postal inspectors then manipulated the tracking system
to make it appear that the packages had been mistakenly
shipped to Missouri. When Mr. Jones texted Ms. Wansley
about the missing packages, she responded: “Wow! Oh,
well, gotta chalk that one up to the game.” 4 Mr. Jones also
told Ms. Wansley that the “rocket scientists” who mailed the
packages called the Postal Service’s customer service line to
inquire about the delivery status. 5 Ms. Wansley responded,
“Are you kidding me?” 6
   The postal inspectors placed one of the intercepted pack-
ages back into the mail. That package arrived at the Country
Club Hills post office on July 30, and Ms. Wansley scanned it
as “delivered, individual picked up at post office.” 7 That
same day, Ms. Wansley called Mr. Jones about the package.



2 Id. at 136.

3 Id. at 137.

4 Id. at 165.

5 Id. at 166.

6 Id.

7 Id. at 155.
6                                      Nos. 19-2176 & 19-2177

Afterward, Mr. Jones texted Smith: “She got one so far.” 8
The postal inspectors then watched as Mr. Jones—who was
not scheduled to work that day—pulled into the Country
Club Hills post office parking lot, walked into the post office,
walked out five minutes later carrying the package that
Ms. Wansley had just improperly scanned as delivered, and
then drove off.
    The postal inspectors repackaged another of the inter-
cepted packages using fake narcotics, then sent it to the Tin-
ley Park post office. On September 15, when the package ar-
rived, the local postmaster instructed Mr. Jones to return the
package to the sender. When he was arrested a short time
later, postal inspectors found that package secreted under
Mr. Jones’s desk.
    Perhaps the most damaging evidence at trial came from
Mr. Jones’s and Ms. Wansley’s statements to postal inspec-
tors following their arrests. During Mr. Jones’s interview, he
admitted to providing Smith with addresses that he knew
had vacation holds or were unused P.O. boxes. Mr. Jones al-
so admitted that he had misdirected at least ten packages to
Smith and that he had suspected Smith was shipping mari-
juana in the packages. Mr. Jones also acknowledged that he
had accepted money from Smith in exchange for providing
the shipping addresses and collecting the packages once
they arrived in Tinley Park. When speaking to the interview-
ing agents, Mr. Jones further described his deal with Smith
as follows: “He want the packages, right? They ain’t ad-
dressed to his house. I give him the packages. Oh, man,


8 Id. at 146.
Nos. 19-2176 & 19-2177                                        7

thanks, man. Give me $100.” 9 The exact amount Smith paid
to Mr. Jones is unclear from the record, but in his interview
with the officers, Mr. Jones estimated that it was “[n]o more
than [$]1,400” over a four-month period. 10
    The postal inspectors interviewed Ms. Wansley the same
day as Mr. Jones. In her interview, Ms. Wansley admitted to
misdirecting, at Mr. Jones’s request, roughly ten packages to
someone other than the addressee. Ms. Wansley also con-
firmed that Mr. Jones had given her cash for handling the
packages, totaling between $600 and $800 over approximate-
ly six months. She told the agents that she would receive the
cash payments after she intercepted the packages.
Ms. Wansley also told the interviewing agents that she
thought the people to whom she provided the packages
looked like “drug dealers” and that she knew her actions
were wrong. 11
   During the trial, the Government called Natasha Wesley
to testify. Wesley managed the Tinley Park and Country
Club Hills branches. She stressed that Postal Service em-
ployees are taught to “ensure the mail is put into the proper
hands, which means delivered to the address and the ad-
dressee that it is addressed to.” 12 She also testified that the
Postal Service has standard procedures used to ensure that
mail is delivered to that address. Wesley explained that un-

9 R.207-7 at 40.

10 Id. at 59.

11 Tr. at 308.

12 Id. at 253.
8                                      Nos. 19-2176 & 19-2177

der Postal Service rules, carriers identify the intended recipi-
ent of a package “[b]ased on what’s legibly printed on the
mail piece.” 13 Carriers may give mail to the addressee only,
Wesley testified. If the addressee wishes to designate some-
one else to receive the package, Wesley stated, that instruc-
tion must be in writing.
    Mr. Jones and Ms. Wansley each testified at the trial.
Mr. Jones told the jury that Smith was simply a customer
who was having trouble with package deliveries, so
Mr. Jones offered to help intercept Smith’s packages.
Mr. Jones also testified that the payments from Smith were
tips for good postal service, not anything illicit. He also told
the jury that because Smith was the intended recipient, not
the addressee, he had delivered the packages as directed. Fi-
nally, Mr. Jones acknowledged that he had directed
Ms. Wansley to help in the package misdirection scheme.
    Ms. Wansley testified that she was just following orders
from Mr. Jones, her supervisor. She admitted, however, that
Postal Service regulations required her to report improper
conduct by her supervisor to someone higher up in the chain
of command. Ms. Wansley also admitted that Mr. Jones gave
her money but denied that it was for mishandling the pack-
ages for Smith.
    In closing arguments, Mr. Jones argued that he did what
any good Postal Service employee would do: he went out of
his way to make sure a customer received packages that the
customer was expecting. No one, Mr. Jones submitted, was
deprived of mail or packages because Smith was the intend-

13 Id. at 261.
Nos. 19-2176 & 19-2177                                       9

ed recipient. For her part, Ms. Wansley contended primarily
that she was just following Mr. Jones’s orders and therefore
lacked corrupt intent.
    The jury convicted Mr. Jones on all counts. The jury ac-
quitted Ms. Wansley on one of the obstruction of corre-
spondence counts, but convicted her on all the other counts
against her. Both Mr. Jones and Ms. Wansley then moved for
a judgment of acquittal, which the district court denied. The
district court sentenced Mr. Jones to eight months’ impris-
onment, concurrent on all counts, and Ms. Wansley to thirty
days’ imprisonment, concurrent on all counts. This appeal
followed.
                              II
                       DISCUSSION
    Mr. Jones and Ms. Wansley contend that the evidence
admitted during their trial was insufficient to support their
obstruction of correspondence, conspiracy, and bribery con-
victions.
    To succeed on their sufficiency of the evidence challenge,
Mr. Jones and Ms. Wansley must show that, “based on the
evidence presented at trial, no rational juror could find guilt
beyond a reasonable doubt.” United States v. Morris, 576 F.3d
661, 666 (7th Cir. 2009). We will reverse a judgment of con-
viction only when the record is devoid of evidence to sup-
port the jury’s finding of guilt beyond a reasonable doubt on
every element of the offense. See United States v. Ajayi, 808
F.3d 1113, 1119 (7th Cir. 2015). Moreover, in reviewing the
record, we “view the evidence in the light most favorable to
the government.” Morris, 576 F.3d at 666. Put more directly,
Mr. Jones and Ms. Wansley face a “nearly insurmountable
10                                     Nos. 19-2176 & 19-2177

hurdle.” United States v. Teague, 956 F.2d 1427, 1433 (7th Cir.
1992).
   We will first address Mr. Jones’s and Ms. Wansley’s chal-
lenges to the obstruction of correspondence convictions and
then turn to their challenges to the conspiracy and bribery
convictions.
                              A.
    The jury convicted Mr. Jones on three counts of obstruc-
tion of correspondence and convicted Ms. Wansley on one
count. The obstruction of correspondence statute, 18 U.S.C.
§ 1702, provides, in relevant part:
       Whoever takes any … package out of any post
       office or any authorized depository for mail
       matter, or from any letter or mail carrier, or
       which has been in any post office or authorized
       depository, or in the custody of any letter or
       mail carrier, before it has been delivered to the
       person to whom it was directed, with design to
       obstruct the correspondence, … shall be fined
       under this title or imprisoned not more than
       five years, or both.
    Mr. Jones’s and Ms. Wansley’s challenges to their ob-
struction of correspondence convictions rely entirely on their
interpretation of the statute. In Mr. Jones and Ms. Wansley’s
view, even if we wholly credit the Government’s evidence,
their conduct did not violate the obstruction of correspond-
ence statute. In short, although framed as a sufficiency of the
evidence challenge, their submission is really that the charge
brought by the Government fails to state an offense.
Nos. 19-2176 & 19-2177                                        11

    As a threshold matter, we must address the Govern-
ment’s contention that Mr. Jones and Ms. Wansley waived
their challenge to the statute’s scope. As the Government
notes, an argument that the conduct alleged in an indictment
does not state an offense is properly raised before trial. See
Fed. R. Crim. P. 12(b)(3)(B)(v). Waiver arguments are, how-
ever, waivable. See United States v. Morgan, 384 F.3d 439, 443
(7th Cir. 2004). For whatever reason, the parties litigated the
interpretation of § 1702 at the motion for judgment of acquit-
tal stage, following the jury’s verdict. At that stage, the Gov-
ernment never contended that the time to challenge § 1702’s
scope had already passed. 14 We therefore will address the
merits of Mr. Jones and Ms. Wansley’s interpretation of
§ 1702, which they present in three parts.
    First, Mr. Jones and Ms. Wansley submit that § 1702’s use
of the phrase “the person to whom [the package] was di-
rected,” includes the person whom the sender subjectively
intends to receive the package, even if that person is not the
addressee. They contend that, because Smith was the person
whom the sender intended to receive the package, even
though he was not the addressee, providing the package to
Smith did not violate § 1702. The Government, on the other
hand, maintains that the person to whom a package is “di-
rected” is the addressee. Because Smith was not the address-
ee for any of the packages, the Government submits that
Mr. Jones’s and Ms. Wansley’s providing him with the pack-
ages violated § 1702.


14 See R.160 (Government addressing the merits in its response to
Mr. Jones’s and Ms. Wansley’s Rule 29 motions).
12                                     Nos. 19-2176 & 19-2177

   When we interpret a criminal statute, we must work with
the words Congress enacted into law. If Congress provided a
definition for the relevant term or phrase, we look to that
definition as a starting point. See United States v. Shaw, 957
F.3d 734, 738 (7th Cir. 2020). When Congress has not provid-
ed its own definition, we will endeavor to give terms in a
criminal statute their ordinary meaning. Nichols v. United
States, 136 S. Ct. 1113, 1119 (2016). In doing so, we take into
account the context in which Congress employed a term or
phrase. See Marinello v. United States, 138 S. Ct. 1101, 1106–07
(2018); Flores-Figueroa v. United States, 556 U.S. 646, 650
(2009).
   Broadly speaking, the term “directed” can have different
meanings in different contexts. Here, moreover, Congress
did not provide its own definition for the term. Yet when
read within the context of the rest of the statutory language
of § 1702, it is clear that the person to whom a package is
“directed” is the addressee, not a different person who the
sender secretly and subjectively intends to receive the pack-
age.
    This reading is anchored both in the words Congress
used in crafting § 1702 and those it chose not to use. Starting
with the words Congress used, as we have just pointed out,
the term that matters most in this case is “directed.” In ordi-
nary English, a package is “directed” to the addressee. See
Webster’s New International Dictionary 737 (2d ed. 1947)
(“[T]o write an address upon; to mark with name and resi-
dence of one to whom a thing is sent; to superscribe; as, to
direct a package.”). Other courts have adopted implicitly
this understanding when they have used interchangeably
“the person to whom it was directed” and “the addressee”
Nos. 19-2176 & 19-2177                                          13

when discussing § 1702. See United States v. Childs, 598 F.2d
169, 172 (D.C. Cir. 1979) (Section 1702 targets obstruction “at
any time before the letter reaches the addressee.”); United
States v. Wade, 364 F.2d 931, 934 (6th Cir. 1966) (“Undoubted-
ly, the Congress in enacting 18 U.S.C. § 1702 … was properly
intending to insure that correspondence between a sender
and an addressee be unobstructed until manually delivered
to the addressee.”). Moreover, § 1702 prohibits obstruction
of “any letter, postal card, or package” before it is “deliv-
ered.” In the context of the postal system, a postal carrier de-
livers a package to the addressee. As for the words Congress
chose not to use, we find it notable that § 1702 makes no ex-
plicit mention of the package sender’s subjective intent. If
Congress had intended Mr. Jones and Ms. Wansley’s reading
of § 1702, surely it would have said so far more explicitly.
    This is not to say that, in other contexts, the sender’s intent
is irrelevant; our case law regarding misaddressed and mis-
delivered mail indicates that the sender’s intent is relevant
under the mail theft statute, 18 U.S.C. § 1708. Yet our case
law interpreting § 1708 shows that, even in that context,
Congress intended that the sender’s intent be ascertained by
looking at the address, not by inquiring into the sender’s se-
cret thoughts when placing a package in the mail. See United
States v. Palmer, 864 F.2d 524, 527 (7th Cir. 1988) (In the con-
text of the mail theft statute, an unintended recipient may
learn the sender’s intent “from the name of the addressee,
the address on the envelope, or both.”).
    The related federal mail theft statute, 18 U.S.C. § 1708, is
therefore compatible with, and bolsters, our reading of
§ 1702. Our cases interpreting § 1708 make clear that Con-
gress intended that the address on the mail determines a
14                                      Nos. 19-2176 & 19-2177

package’s status as mail and the destination of that mail. In
United States v. Logwood, 360 F.2d 905, 908 (7th Cir. 1966), we
held that a letter is no longer “mail” once it reaches its ad-
dressee (or the addressee’s agent). On the other hand, we
held in United States v. Palmer, 864 F.2d at 525–27, that a per-
son who keeps a misdelivered or misaddressed letter has
committed mail theft, even though the postal carrier deliv-
ered the letter to him or her. A person who receives misadd-
ressed or misdelivered mail, we said, should return it to
their postal carrier. See id. at 527.
    In Mr. Jones and Ms. Wansley’s view, our reading of
§ 1702 would sweep into its ambit every instance of misde-
livery or misaddress. At oral argument, counsel suggested
that our reading risked criminalizing the postal carrier who
recognizes an obviously misaddressed letter and delivers it
to the person the carrier knows was meant to receive it. We
do not share counsel’s concern. A postal carrier who sees a
letter addressed, for example, to Mark Twain at 531 Farm-
ington Avenue might recognize the name and realize the
sender meant 351 Farmington Avenue. Surely, however, the
postal carrier does not act “with design to obstruct the corre-
spondence” when delivering the letter to Mr. Twain. Along
the same lines, if the postal carrier delivers a letter addressed
to Mr. Twain at the correct address, but Mr. Twain no longer
lives there, the new occupant is obligated to return the letter
to the postal carrier; we said as much in Palmer, 864 F.2d at
525–27. It is the Postal Service’s responsibility, then, to iden-
tify Mr. Twain’s new address or return the letter to the orig-
inal sender. Counsel’s overbreadth concerns therefore are
not realistic.
Nos. 19-2176 & 19-2177                                                  15

    The second part of Mr. Jones and Ms. Wansley’s argu-
ment relies on United States v. Grieco, 187 F. Supp. 597
(S.D.N.Y. 1960). In that case, detectives suspected that a hotel
bellhop was stealing guests’ mail, sent decoy mail to a fake
guest, and then arrested the bellhop when they found him in
possession of the decoy mail. Id. at 597–98. The district court
dismissed the charges, concluding that § 1702’s use of the
phrase “the person to whom [the letter] was directed,”
means “that unless there is in fact such a person, there can-
not be a violation of that section.” Id. at 599.
     Mr. Jones and Ms. Wansley contend that their case in-
volves the equivalent of fictitious addressees because the
people listed on the packages never expected to receive any-
thing. We do not think this comparison is an apt one. After
all, this case does not involve packages sent only to fictitious
addressees. 15 Rather, a key part of the scheme was to use real
addresses for the shipments. We can leave for another day
whether Grieco reached the correct legal interpretation of
§ 1702. For today, materially different facts are enough to
foreclose Mr. Jones and Ms. Wansley’s reliance on that case.
Accord United States v. Brown, 551 F.2d 236, 241 (8th Cir.


15 During oral argument, counsel for Ms. Wansley suggested that two of
the packages involved a fictitious addressee. The packages counsel refer-
enced were addressed to “Mr. Santos” and “Mr. and Mrs. Santos,” re-
spectively. Tr. at 230–31. Although there was no evidence that a
“Mr. Santos” lived at that address, a woman named “Ms. Santos” testi-
fied that she lived there. We think that is sufficient to distinguish these
packages from the wholly fictional addressee in Grieco. Moreover,
Ms. Wansley was not charged in the count related to these packages.
R.83 at 7. Mr. Jones makes no mention of the packages sent to Mr. Santos
in the argument section of his brief. Jones’s Br. 9–13.
16                                     Nos. 19-2176 & 19-2177

1977) (distinguishing Grieco from a case involving mail ad-
dressed to a real person); United States v. Butler, 822 F. App’x
390, 396 (6th Cir. 2020) (same).
    Mr. Jones and Ms. Wansley also ask that we apply the
rule of lenity and adopt their reading of “to whom it was di-
rected.” However, the rule of lenity applies “only when, af-
ter consulting traditional canons of statutory construction,
we are left with an ambiguous statute.” United States v.
Shabani, 513 U.S. 10, 17 (1994). When the statute’s “text and
context leave no doubt” as to the proper interpretation, we
have no occasion to apply the rule. Shular v. United States,
140 S. Ct. 779, 787 (2020). Applying ordinary tools of statuto-
ry interpretation, § 1702’s text and context lead us to con-
clude confidently that a letter or package is “directed” only to
its addressee; there is therefore no basis for us to apply the
rule of lenity.
    With the statutory interpretation question solved, we
turn to a review of the evidence. It is very clear that the evi-
dence is sufficient to uphold the jury’s verdict. Mr. Jones and
Ms. Wansley acknowledge that they handed off the packag-
es to Smith and his associates, even though none of those in-
dividuals were the addressees listed on any of the packages.
A jury could reasonably find that Mr. Jones and Ms. Wans-
ley intentionally obstructed the packages before they
reached the person to whom they were directed. The jury’s
verdict on the obstruction of correspondence counts must
stand.
                              B.
    We turn next to Mr. Jones’s and Ms. Wansley’s convic-
tions for conspiracy. The jury found Mr. Jones and
Nos. 19-2176 & 19-2177                                             17

Ms. Wansley guilty of violating the general conspiracy stat-
ute, 18 U.S.C. § 371, which provides, in relevant part:
        If two or more persons conspire either to
        commit any offense against the United States,
        … or any agency thereof in any manner or for
        any purpose, and one or more of such persons
        do any act to effect the object of the conspiracy,
        each shall be fined under this title or impris-
        oned not more than five years, or both.
The elements the Government must prove to sustain a con-
spiracy conviction are well established: “(1) an agreement to
commit an offense against the United States; (2) an overt act
in furtherance of the conspiracy; and (3) knowledge of the
conspiratorial purpose.” United States v. Soy, 454 F.3d 766,
768 (7th Cir. 2006).
   Mr. Jones’s attack on his conspiracy conviction depends
entirely upon our decision regarding his obstruction of cor-
respondence convictions. He states that, “[i]f there was no
violation of [section] 1702 in this case[,] then there can be no
conspiracy.” 16 As we have already explained, however, there
was sufficient evidence to convict Mr. Jones on the § 1702
counts. Mr. Jones’s conspiracy conviction therefore stands as
well.
   Ms. Wansley offers three reasons for us to vacate her
conspiracy conviction. 17 First, she contends that there was

16 Jones’s Br. 13.

17 Mr. Jones’s and Ms. Wansley’s conspiracy convictions both stem from
Count Two of the operative indictment. In this appeal, Mr. Jones and
Ms. Wansley filed separate briefs. Although Mr. Jones adopted several
                                                       (continued … )
18                                              Nos. 19-2176 & 19-2177

little evidence that she joined the agreement to commit the
underlying substantive offense (obstruction of correspond-
ence). In her view, a rational jury could not have concluded
that she had joined the agreement to obstruct the mailed
packages. During the trial, Special Agent Lawler, one of the
agents who interviewed Ms. Wansley, testified that
Ms. Wansley admitted that “on approximately [ten] occa-
sions, she intentionally mishandled parcels” by pulling them
off the line at the request of “someone other than the ad-
dressee.” 18 Ms. Wansley also admitted to Special Agent
Lawler that she intentionally had scanned the parcels as “de-
livered” even though she instead had set them aside for
Mr. Jones. 19 Moreover, Ms. Wansley told Special Agent
Lawler that people whom she described as “drug dealers”
came to collect the mishandled packages. 20 Finally,
Ms. Wansley admitted that she received a few hundred dol-
lars in cash from Mr. Jones over the course of six months for
mishandling the packages. Notably, Special Agent Lawler
testified that Ms. Wansley would “receive these payments
after she mishandled the parcel and when she was walking
out of work for the end of the day.” 21 Special Agent Bellamy,
who was also present for Ms. Wansley’s interview, testified

( … continued)
sections of Ms. Wansley’s brief, he did not adopt her section on the con-
spiracy conviction.
18 Tr. at 306–07.

19 Id. at 307.

20 Id. at 308.

21 Id. at 309; see also id. at 575 (testimony of Special Agent Bellamy).
Nos. 19-2176 & 19-2177                                             19

along the same lines as Special Agent Lawler. Both agents
also testified that Ms. Wansley conceded that she knew what
she was doing was wrong. 22 A rational jury could consider
this evidence to be proof that Ms. Wansley joined the con-
spiracy.
    Second, Ms. Wansley contends that the evidence does not
support a finding that she knowingly became part of the con-
spiracy. Of course, members of a conspiracy must know that
others are in the conspiracy. United States v. Carrillo, 435 F.3d
767, 777 (7th Cir. 2006). They do not need to know, however,
all the other coconspirators, nor do they have to participate
in all aspects of the conspiracy. See id. In addition to the evi-
dence we already have recounted, the Government present-
ed at trial text messages between Mr. Jones and Ms. Wans-
ley. In those messages, Mr. Jones and Ms. Wansley discuss
the package mishandling scheme and reference (although
not by name) the other members of the conspiracy. From this
evidence, the jury could conclude rationally that Ms. Wans-
ley knowingly and deliberately joined the conspiracy.
   Next, Ms. Wansley suggests there was an impermissible
discrepancy between what the indictment alleged and what
the Government proved at trial. In her brief, Ms. Wansley
maintained that, because the conspiracy count included con-
spiracy to steal mail in violation of 18 U.S.C. § 1708, the
Government’s failure to convict her of mail theft warrants
reversal. At oral argument, however, Ms. Wansley modified


22 Id. at 314 (“Ms. Wansley stated that when she received cash for the
first time, it confirmed in her mind that what she was doing was not
right.”); id. at 580–81.
20                                      Nos. 19-2176 & 19-2177

somewhat this assertion. She acknowledged that the Gov-
ernment charged a “dual object” conspiracy—that is, a con-
spiracy to commit two different offenses. She nevertheless
contended that the evidence was insufficient with respect to
both objects.
    In the indictment, the conspiracy count included two ob-
jects: the first was mail theft, in violation of 18 U.S.C. § 1708;
the second was obstruction of correspondence, in violation
of 18 U.S.C. § 1702. The Government elected to proceed at
trial on the obstruction of correspondence object of the con-
spiracy and not on the mail theft object. We have held that
such an approach is permissible. See United States v. Beverly,
913 F.2d 337, 357 (7th Cir. 1990) (explaining that a guilty
verdict on a dual-object conspiracy will be upheld so long as
there is sufficient evidence establishing one of the objects);
see also United States v. Martin, 618 F.3d 705, 737 (7th Cir.
2010). Thus, it makes no difference whether the Government
presented sufficient evidence of Ms. Wansley’s conspiracy to
commit mail theft (one object), so long as it presented suffi-
cient evidence that she conspired to obstruct correspondence
(the other object).
   We conclude, therefore, that the Government’s evidence
against Ms. Wansley regarding conspiracy to obstruct corre-
spondence was sufficient to support her conviction.
                               C.
   We now examine Mr. Jones’s and Ms. Wansley’s chal-
lenges to their bribery convictions under Count One of the
indictment. The provision under which Mr. Jones and
Ms. Wansley stand convicted reads as follows:
Nos. 19-2176 & 19-2177                                       21

       Whoever … being a public official or person
       selected to be a public official, directly or indi-
       rectly, corruptly demands, seeks, receives, ac-
       cepts, or agrees to receive or accept anything of
       value personally or for any other person or en-
       tity, in return for … being induced to do or
       omit to do any act in violation of the official
       duty of such official or person … shall be fined
       under this title or not more than three times the
       monetary equivalent of the thing of value,
       whichever is greater, or imprisoned for not
       more than fifteen years, or both, and may be
       disqualified from holding any office of honor,
       trust, or profit under the United States.
18 U.S.C. § 201(b)(2)(C). The bribery statute’s use of “cor-
ruptly,” the intent requirement, cabins its scope to defend-
ants who receive money for the unlawful purpose of violat-
ing their official duties. See United States v. Peleti, 576 F.3d
377, 382 (7th Cir. 2009). It also requires evidence of a quid
pro quo, the exchange of a thing of value for the violation of
an official duty. See United States v. Sun-Diamond Growers of
Cal., 526 U.S. 398, 404–05 (1999). The existence of a quid pro
quo is what chiefly distinguishes a bribe from a gratuity. Un-
like a bribe, a gratuity “may constitute merely a reward for
some future act that the public official will take (and may
already have determined to take), or for a past act that he
has already taken.” Id. at 405.
    Mr. Jones and Ms. Wansley contend that the evidence
presented at trial might have been sufficient to prove an ille-
gal gratuity, but it was insufficient to establish bribery. Both
22                                       Nos. 19-2176 & 19-2177

Mr. Jones and Ms. Wansley submit that there was no evi-
dence of a quid pro quo.
   We take a very different view of the evidence. A rational
jury surely could have found that the Government proved a
quid pro quo for both defendants. Mr. Jones’s statements
during his post-arrest interview with a postal inspector in
September 2016 come close to outright admitting a quid pro
quo. Here is the relevant question and answer:
         [Postal Inspector:] [Y]ou gotta help us under-
         stand. How does this work? So [Smith] said he
         was gonna compensate you. You come to … an
         agreement on what you’re gonna get for what,
         … you given the circumstances.
         Jones: Well, … here was the scenario. … He
         want the packages, right? They ain’t addressed
         to his house. I give him the packages. Oh, man,
         thanks, man. Give me $100. 23
The Government also showed the jury text messages be-
tween Smith and Mr. Jones. In those messages, Mr. Jones
implored Smith to provide full payment despite some miss-
ing packages. Later, Mr. Jones asked Smith if he should re-
trieve one of the packages; Smith responded, “[y]ou can if
you want the money money,” to which Mr. Jones replied
“Ok.” 24 At trial, Mr. Jones testified that he was merely talk-
ing about tips for good service during that interview. But the
jury was permitted to assess the context in which his state-


23 R.207-7 at 40; see also Tr. at 441.

24 Tr. at 190.
Nos. 19-2176 & 19-2177                                      23

ments were made, to disbelieve his explanation, and to find
that Mr. Jones had violated his official duties in exchange for
payments from Smith.
    The evidence of a quid pro quo against Ms. Wansley was
less direct, but still sufficient. The messages between Smith
and Mr. Jones contain multiple statements by Mr. Jones
about paying Ms. Wansley to intercept packages on his be-
half. Moreover, the evidence showed Ms. Wansley received
payments after intercepting packages for Mr. Jones on multi-
ple occasions over the span of months. The jury was entitled
to find that Ms. Wansley received the payments in exchange
for actions in breach of her duties as a postal employee. In-
deed, the evidence overwhelmingly establishes this element
of the offense.
    Mr. Jones and Ms. Wansley also both contend that there
is insufficient evidence that they acted “corruptly.” Yet the
evidence certainly permits such a finding. For example,
Ms. Wansley admitted to a postal inspector that she knew
that what she was doing was wrong. Ms. Wansley also ad-
mitted that she suspected that Smith and his associates were
drug dealers, yet she continued to participate in this package
interception scheme. For his part, Mr. Jones admitted during
his trial testimony that his conduct violated postal regula-
tions. He also sent a text message to Smith with a picture of a
catwalk over the mailroom that postal inspectors use to sur-
veil mail operations. The jury was entitled to accept the
Government’s argument that, through that picture,
Mr. Jones attempted to describe the risk that he was taking
by violating his official duties and participating in Smith’s
scheme. Thus, a rational jury could find that both Mr. Jones
and Ms. Wansley acted corruptly.
24                                   Nos. 19-2176 & 19-2177

                        Conclusion
    We conclude that the Government presented sufficient
evidence to support the jury’s guilty verdicts against
Mr. Jones and Ms. Wansley. They committed the offenses
charged in the indictment. Accordingly, we affirm their con-
victions.
                                                AFFIRMED